I do not feel disposed to deny that Scott had an equitable lion upon tire land after the deed of Peatross to Butler, which he could have enforced against Butler. He could have enforced it for the reason that a representation of Butler to Peatross. whether true or false, could not deprive Scott of any rights he may have had. If it were a fact (which is vigorously denied) that Butler did owe Scott the bond at the time Butler obtained the deed from Peatross, then Scott’s lien in equity remained notwithstanding the deed made by Peatross. But it is also true that in the period of more than twelve years that followed other equities attached upon that same *894land, equities full as strong as Scott’s, and attached because of Scott’s laches in not enforcing his own equity. The deed was on ■record during all the time, and Butler was in possession of the land during the same long period. Yet there was no assertion of his rights by Scott. I think the case falls within the familiar rule of equity jurisprudence, that where equities are equal the legal title must prevail.
But even if this rule should not De applied as against a vendor's lien that Ins been defeated by misrepresentation, still, the extraordinary laches of Scott, the holder of the bond for part of the purchase-money, in not asserting his rights for more than twelve years, must be held in a case like the present to have disabled his assignee from now preferring it. It seems to me to be the duty of the court in the present ease, to refuse to hear this application for the enforcement of this claim upon the land in question. Bayley v. Greenleaf, 7 Wheat. [20 U. S.] 46. The petition of Scott’s assignee in bankruptcy is therefore dismissed.